Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Chambers in view of Kehoe, Fishkov and Osvald and Borst teach: A method comprising: providing, by an in-content challenge platform, a client application of the in-content challenge platform to a user for installation on a client device of the user, the client application allowing the user to access a plurality of in-content challenges, each in-content challenge provided by the in-content challenge platform in connection with an instance of content provided by a third-party content provider computing system; receiving, by the in-content challenge platform via the client application, an indication that the user initiated a session to consume an instance of content, the instance of content being associated with a content type, wherein the instance of content is a multiplayer video game played over a network via the client device with other users; responsive to receiving the indication that the user initiated the session to consume the instance of content, causing an icon to be displayed in an overlay layer over the multiplayer video game; responsive to receiving a user selection of the icon, determining, by the in-content challenge platform, a plurality of available in-content challenges based on the content type of the instance of content 
	However, the prior art fails to teach: wherein the plurality of available in-content challenges are determined in response to receiving a user selection of the icon, wherein the icon is displayed in the overlay layer over the multiplayer video game while the user is in a game lobby waiting for other users to join a live match of the multiplayer video game.

Regarding independent claim 12, the closest prior art Chambers in view of Kehoe and Borst teaches: receive, via a client application installed on a client device of a user, an indication that the user initiated a session to play a multiplayer video game with a plurality of other users over a network via the client device; responsive to receiving the indication that the user initiated the session to play the multiplayer video game, cause an icon to be displayed in an overlay  layer over the multiplayer video game responsive 
	However, the prior art fails to teach: wherein the plurality of available in-game challenges are determined in response to receiving a user selection of the icon, wherein the icon is displayed in the overlay layer over the multiplayer video game while the user is in a game lobby waiting for other users to join a live match of the multiplayer video game;

Regarding independent claim 21, the closest prior art Chambers in view of Kehoe, Fishkov and Osvald and Borst teach: a processor; and a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the processor to: receive, via a client application installed on a client device of a user, an indication that the user initiated a session to play a multiplayer video game with a plurality of other users over a network; responsive to receiving the indication that the 
However, the prior art fails to teach: wherein the plurality of available in-game challenges are determined in response to receiving a user selection of the icon, wherein the icon is displayed in the overlay layer over the multiplayer video game while the user is in a game lobby waiting for other users to join a live match of the multiplayer video game
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAMAR HARPER/Primary Examiner, Art Unit 3715